

NOVATION AGREEMENT


THIS NOVATION AGREEMENT (this “Agreement”) is entered into as of the ___ day of
April, 2008, by and between WOLVERINE TUBE, INC., a Delaware corporation
(“Seller”), and ANIKA AND ASSOCIATES, INC., a Michigan corporation
(“Purchaser”).


Recitals


WHEREAS, Seller and Purchaser are parties to that certain Purchase and Sale
Agreement, effective as of January 25, 2008, attached hereto as Exhibit A(the
“Purchase Agreement”), for the purchase and sale of certain real property
located in Prentiss County, Mississippi, more particularly described in the
Purchase Agreement;


WHEREAS, at the expiration of the Inspection Period, Purchaser failed to provide
Seller with written notice of its intent to continue the Purchase Agreement as
required under Section 5(b) of the Purchase Agreement, and the Purchase
Agreement expired by its terms;


WHEREAS, the parties desire to reinstate the Purchase Agreement and to ratify
all of the terms therein and all of the obligations of the parties thereunder.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements of the parties set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted, the parties, intending to be legally bound hereby, agree as follows:


Agreement


1. Incorporation of Recitals. The recitals are hereby incorporated by reference
as if fully set forth herein.


2. Capitalized Terms. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Purchase Agreement.


3. Novation of Purchase Agreement. The Purchaser hereby gives its Acceptance
Notice to continue the Purchase Agreement, and the parties agree that as of the
date hereof, the Purchase Agreement is hereby reinstated.


4. Ratification of Terms of Purchase Agreement. The parties hereby ratify all of
the terms and conditions of the Purchase Agreement and confirm that there have
been no amendments to the Purchase Agreement, except as may be specifically set
forth in this Agreement.


5. Closing Date. The Closing Date is hereby extended through April 25, 2008.


6. Entire Agreement. This Agreement, together with the Purchase Agreement,
constitutes the entire agreement between the parties with respect to the
transaction provided for herein, and the parties hereto agree that no other
representations, whether oral or written, have been made by either party.


7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state in which the Property is located.




--------------------------------------------------------------------------------



8. Counterpart Execution. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Agreement by facsimile shall be equally as
effective as delivery of a manually executed counterpart; provided, however, any
party hereto delivering a counterpart of this Agreement by facsimile shall also
deliver a manually executed counterpart, but the failure to so deliver a
manually executed counterpart shall not affect the validity, enforceability or
binding effect hereof.


IN WITNESS WHEREOF, the parties have executed this Novation Agreement as of the
date first above written.


SELLER:
 
WOLVERINE TUBE, INC., a Delaware corporation
 
By:
  
Name:
   
Its:
       
PURCHASER:
 
ANIKA AND ASSOCIATES, INC., a Michigan corporation
   
By:
   
Name:
   
Its:
   

 

--------------------------------------------------------------------------------


 